Citation Nr: 1455832	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to November 1967.  His awards and decorations include the Combat Infantryman Badge (CIB) and the Bronze Star Medal.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2009 rating decisions issued by the RO in Oakland, California.

On January 9, 2014, the Board issued a decision denying the Veteran an effective date earlier than November 27, 2005, for the assignment of a 10 percent disability rating for tinnitus.  However, on January 2, 2014, prior to the issuance of the Board decision, the Board received the Veteran's request for a hearing before a Veterans Law Judge at the RO.  This request was not associated with the claims folder prior to the Board's January 9, 2014 decision.  On May 16, 2014, the Board decision was vacated and a Travel Board hearing was scheduled.  

In September 2014, the Veteran testified at a Travel Board hearing seated at the RO in Oakland, California before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

On the effective date of a liberalizing law providing a 10 percent rating for tinnitus the Veteran had a pending claim and met the criteria for that rating.     


CONCLUSION OF LAW

An effective date of March 10, 1976, for the award of a 10 percent disability rating for the service-connected tinnitus is warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed. Cir.).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA reports of VA examination, and testimony from the Veteran.  Further, the Veteran was afforded a VA examination in June 2009.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)(2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).
At the September 2014 hearing, the undersigned identified the issue and sought information to determine whether all relevant records had been obtained, and sought information as to the effective date the appellant was seeking.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  Earlier Effective Dates

The Board notes, initially, that a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)(2014).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)(2014).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
Additionally, the submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment; and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b)(2014).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year of such date.  38 C.F.R. § 3.400.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper; 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

An increase based on revised; liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

In order to be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  

Prior to 1976, Diagnostic Code 6260 for tinnitus only provided a noncompensable (no percent) disability rating.  See 38 C.F.R. § 4.84(b) (1975).  Effective on March 10, 1976, Diagnostic Code 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976).  The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma.  

Effective on June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202 - 25210 (May 11, 1999).  The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).

III.  Factual Background

The Veteran filed a claim of service connection for a "bilateral hearing deficiency" in November 1967, immediately after discharge.  There was no specific mention of tinnitus.  A March 1968 VA ENT (ear, nose, and throat) examiner noted a "recurring ringing present in both ears" for the past several years.  Tinnitus aurium was assessed "probably due to acoustic trauma." 

An August 1968 VA audiology examiner recorded the Veteran's "complaints of tinnitus," with in-service exposure to aircraft and gunfire noise over four years.  Also in August 1968, a VA ENT examiner mentioned the Veteran's "two year history of decreased hearing and high-pitched tinnitus."  This began in-service after exposure to loud noises.  Sensorineural hearing loss secondary to acoustic trauma was formally diagnosed.  

In a September 1968 rating decision, the RO granted service connection for bilateral sensorineural hearing loss and assigned a zero percent (noncompensable) rating under Diagnostic Code 6297.  Also, in the body of the rating decision, the RO discussed "high pitched tinnitus" that began in service, but did not assign a disability rating, a diagnostic code, or formally grant service connection for the tinnitus at that time.    

The Veteran filed a claim of service connection for tinnitus on November 27, 2006.  The VA treatment records, private treatment records, and VA audiology examinations dated from 2006 to 2010 concluded there was a nexus between the Veteran's tinnitus and his combat-related noise exposure during his military service.   

In an April 2007 rating decision, the RO awarded service connection for tinnitus, and assigned a 10 percent evaluation effective on the date of receipt of his claim - November 27, 2006.  The Veteran filed an April 2008 NOD with the effective date assigned for the 10 percent rating, pointing out that the earlier September 1968 rating decision also mentioned tinnitus that had begun during service.  

In an October 2009 rating decision, the RO assigned an earlier effective date of November 27, 2005 for the award of the 10 percent rating for the service-connected tinnitus.  The RO found that the April 2007 decision was the product of CUE.  Pursuant to 38 C.F.R. § 3.114(a)(3), the RO determined that the Veteran filed his tinnitus claim on November 27, 2006, which is more than one year after the effective date of both liberalizing VA laws for tinnitus (March 1976 and June 1999) and the 10 percent rating was only authorized for a period of one year prior to the date of receipt of his claim or November 27, 2005.  

In a November 2009 NOD, the Veteran continued to express disagreement with the effective date assigned for the 10 percent rating for the service-connected tinnitus.  He argued that he should have been awarded a zero percent rating for tinnitus effective on November 18, 1967, the day after discharge from service, as well as a 10 percent rating for tinnitus effective on March 10, 1976, the effective date of the liberalizing VA regulation that first permitted a 10 percent rating for "persistent" tinnitus.  

In the January 2010 SOC, the RO determined that the September 1968 rating decision should have shown "the service connected diagnosis as bilateral hearing loss with tinnitus, with the 0% evaluation from 11-18-67."  This was essentially an acknowledgement of CUE in the September 1968 rating decision.  See 38 C.F.R. § 3.105(a). 

Despite a finding of CUE for the September 1968 rating decision, the RO still determined that the Veteran was not entitled to a 10 percent rating for the service-connected tinnitus on March 10, 1976 (the date of the liberalizing law), because he did not file any claim within one year of the liberalizing law.  See 38 C.F.R. § 3.114(a)(1).  

In his February 2010 VA Form 9 (Substantive Appeal) and hearing testimony the Veteran contended that he was entitled to a 10 percent rating for tinnitus as of March 10, 1976.  See Hearing Transcript. 

IV.  Analysis

For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  The finding of CUE in the 1968 rating decision means it did not become final and the proper evaluation was pending at the time of the liberalizing regulation on March 10, 1976.

The 1968 VA examination showed persistent tinnitus most likely due to acoustic trauma.  Hence the Veteran met the criteria for a 10 percent rating under the 1976 rating criteria.  There was no evidence of a change in the disability during the years prior to 1976, and the current record indicates that he continues to have persistent tinnitus.  Because the claim remained pending on March 10, 1976, and he met the criteria for a 10 percent rating, he was entitled to that rating as of the date of the liberalizing change.  38 C.F.R. § 3.114(a).    

The Veteran has acknowleged that a noncompensable rating was warranted for tinnitus prior to March 10, 1976 and the Board can find no basis for awarding a compensable rating prior to that date.  Accordingly, an effective date of March 10, 1976 for the 10 percent rating for tinnitus is granted. 


ORDER

An earlier effective date, March 10, 1976, for the grant of a 10 percent rating for tinnitus is granted.  

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


